DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1 – 16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over the claims of the co-pending applications below. Although the scope of the claims at issue are not identical, they are not patentably distinct from each other:
Instant claim 1 is substantially than claims 1 in the co-pending application’s below besides the term: “determining, from the acquired data, presence of a tumor within the brain of the person” in claim 1 is different from the limitations in claim 1 of the co-pending application which state below: 

CO-PENDING APPLICATIONS
RATIONALE 
(CO-PENDING VS 16/920,028)
16/919,980
Claim 1 states: “intercranial pressure of the person”
Claims 2 – 15 are substantially similar to 2 – 16
16/919,906
Claim 1 states: “intercranial pressure of the person”
Claims 2 – 15 are substantially similar to 2 – 16 
16/920,057
Claim 1 states: “intercranial pressure within the brain of the person”
Claim 5 and 5 are identical
Claim 7 and 6 are substantially similar
Claims 7 – 9 and 8 – 10 are identical
Claims 13 – 15 and 14 – 16 are substantially similar
16/920,024
Claim 1 states: “seizure of the person”
Claims 3 – 16 in each reference are substantially similar


This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the conflicting application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Objections
Independent claims 1, 7, and 13 recite the limitation “and/or”, resulting in the creation of multiple interpretations of this and dependent claims based on the use of “and”, “or”, or both. Furthermore, claims 1, 7, and 13 do not appear to be proper Markush type claims. It is suggested to replace all instances of “and/or” with either “and” alone or “or” alone. For the purposes of examination, the broadest reasonable interpretation of the claim was implemented.
Claim 4 recites the limitation “including transmitting, to an external device with a processor for determining the distribution of intracranial pressure, the acquired data.” It is suggested to revise the claim to read: “including transmitting the acquired data to an external device with a processor for determining the distribution of intracranial pressure”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 13 recites the term: “at least one of non-transitory computer readable medium”. Dependent claims 14, 15, and 15 do not recite the term: “at least one”. For antecedent basis reasons, dependent claims 14 – 16 should recite “at least one” or claim 13 should remove the term “at least one of”. 
Claims 15 and 16 further limit the at least one transducer that are not positively recited in claim 13. Since claim 13 positively recites an article of manufacture (at least one computer-readable storage medium), and it is based on the disclosure as filed that such an article of manufacture would not comprise transducers, recitations directed to elements that are not positively recited (i.e., the transducers that perform the transmitting and receiving acts) renders claims 15 and 16 as indefinite as to what scope Applicant intends to be covered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 8, and 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mourad et al. (US 20050015009 A1) in view of Johnson et al. (US 20010039386 A1). 
Regarding claim 1, Mourad teaches a method (Abstract: “Systems and methods for determining ICP…”) comprising: 
transmitting to a brain and/or skull of a patient, with at least one transducer, acoustic signals ([0048]: “For assessment of CNS tissue and determination of ICP, for example, one or more acoustic transducer(s) is placed in contact with or in proximity to a subject's skull.”); 
receiving from the brain and/or skull, with the at least one transducer, data acquired from the brain and/or skull including information related to standing waves, guided waves, distribution of acoustic modes, frequency response, and/or impulse/transient response ([0052]: “…Additional properties of the target tissue displacement that may be determined and related to tissue properties include: …. changes in Fourier or wavelett representations of the acoustic scatter signal associated with the displacement…." – it is known to one having ordinary skill in the art that Fourier representations include a frequency response); and
Mourad discloses using Intercranial Pressure (ICP) to determine physiological parameters ([0057]: “Various physiological parameters of patient 12 may be extracted from intracranial pressure sensed by pressure sensors 25, 27”). 
Mourad does not teach specifically determining the presence of a tumor. 
However, Johnson, in the same field of ICP detection, discloses determining, from the acquired data, presence of a tumor within the brain of the person (Johnson – [0012]: “It is known that increases in intracranial pressure are normally buffered by the displacement of blood and cerebrospinal fluid from the cranium when there is an increase in intracranial volume, such as from…tumor growth….”). 
As Mourad teaches using ICP detection to determine physiological parameters ([0057]:“Various physiological parameters of patient 12 may be extracted from intracranial pressure sensed by pressure sensors 25, 27”) and Johnson discloses using ICP for the detection of tumor growth ([0012]: “It is known that increases in intracranial pressure are normally buffered by the displacement of blood and cerebrospinal fluid from the cranium when there is an increase in intracranial volume, such as from edema, infectious process, tumor growth, bleeding or the like”). It would have been obvious to one of ordinary skill, before the art at the time of the effective filing date, to modify Mourad with Johnson such that the physiological parameter determined is a tumor in order to monitor the progression of cancer growth using a non-invasive means.
Regarding claim 3, Mourad in view of Johnson teaches determining the presence of the tumor includes assessing changes in amplitude, bandwidth, and/or frequency of the standing waves and/or guided waves (Mourad - [0052]: “…Additional properties of the target tissue displacement that may be determined and related to tissue properties include: …. changes in Fourier or wavelett representations of the acoustic scatter signal associated with the displacement." – it is known to one having ordinary skill in the art that Fourier representations include a frequency response and Johnson – [0012]: “It is known that increases in intracranial pressure are normally buffered by the displacement of blood and cerebrospinal fluid from the cranium when there is an increase in intracranial volume, such as from…tumor growth…”).
 It would have been obvious to one of ordinary skill, before the art at the time of the effective filing date, to modify the use of a frequency response of the ICP in Mourad with Johnson as the use of displacement of tissue in the art is known. Mourad explains that displacement can be used as a clinically important parameter in Paragraph 52 and Johnson explains that displacement can also be used to detect tumor growth in Paragraph 12. 

Regarding claim 4, Mourad teaches transmitting, to an external device with a processor for determining the presence of the tumor, the acquired data ([0216]: “The acoustic source/detector combination is preferably provided as a unitary component, but separate acoustic source and detector components may also be used”).

Regarding claims 5, 11, and 15, Mourad teaches wherein the at least one transducer includes a first transducer for transmitting the acoustic signals and receiving the acquired data ([0217]: “Various types of acoustic transducers and acoustic transducer arrays may be used as acoustic source/detector assemblies and acoustic data acquisition components of the present invention”).

Regarding claims 6, 12, and 16, Mourad teaches wherein the at least one transducer includes a first transducer for transmitting the acoustic signals and a second transducer for receiving the acquired data ([0217]: “Various types of acoustic transducers and acoustic transducer arrays may be used as acoustic source/detector assemblies and acoustic data acquisition components of the present invention. A single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector, or separate source and detector transducers or transducer arrays may be provided”).

Regarding claim 7, Mourad teaches a device ([0218]: “…helmet-type structure or headband…”) comprising: 
at least one transducer that transmits to the brain and/or skull of a person acoustic signals and receives data acquired from the brain and/or skull including information related to standing waves, guided waves, distribution of acoustic modes, frequency response, and/or impulse/transient response (Mourad – [0052]: “…Additional properties of the target tissue displacement that may be determined and related to tissue properties include: …. changes in Fourier or wavelett representations of the acoustic scatter signal associated with the displacement…." – it is known to one having ordinary skill in the art that Fourier representations include a frequency response)
Mourad discloses using Intercranial Pressure (ICP) to determine physiological parameters ([0057]: “Various physiological parameters of patient 12 may be extracted from intracranial pressure sensed by pressure sensors 25, 27”). 
Mourad does not teach specifically determining the presence of a tumor. 
However, Johnson, in the same field of ICP detection, discloses determining, from the acquired data, presence of a tumor within the brain of the person (Johnson – [0012]: “It is known that increases in intracranial pressure are normally buffered by the displacement of blood and cerebrospinal fluid from the cranium when there is an increase in intracranial volume, such as from edema, infectious process, tumor growth, bleeding or the like”). 
As Mourad teaches using ICP detection to determine physiological parameters ([0057]:“Various physiological parameters of patient 12 may be extracted from intracranial pressure sensed by pressure sensors 25, 27”) and Johnson discloses using ICP for the detection of tumor growth ([0012]: “It is known that increases in intracranial pressure are normally buffered by the displacement of blood and cerebrospinal fluid from the cranium when there is an increase in intracranial volume, such as from edema, infectious process, tumor growth, bleeding or the like”). It would have been obvious to one of ordinary skill, before the art at the time of the effective filing date, to modify Mourad with Johnson such that the physiological parameter determined is a tumor in order to monitor the progression of cancer growth using a non-invasive means.
Regarding claim 8, Mourad teaches wherein the device is wearable by the person ([0218]: “…helmet-type structure or headband…”)

Regarding claim 10, Mourad teaches wherein the device is portable ([0218]: “In one embodiment, the acoustic source/detector combination may be mounted on a stabilizer, or on or in a structure, such as a helmet-type structure or headband that may be mounted on the head” – As the device can be mounted on many structures it is portable)

Regarding claim 13, Mourad teaches at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by at least one computer hardware processor ([0261]: “This prototype consisted of a notebook computer with a PCMCIA National Instruments (NI)….”) cause the at least one computer hardware processor to perform the acts of:
transmitting to a brain and/or skull of a patient, with at least one transducer, acoustic signals ([0048]: “For assessment of CNS tissue and determination of ICP, for example, one or more acoustic transducer(s) is placed in contact with or in proximity to a subject's skull”);  
receiving, from the brain and/or skull, with the at least one transducer, data acquired from the brain and/or skull including information related to standing waves, guided waves, distribution of acoustic modes, frequency response, and/or impulse/transient response ([0052]: “…Additional properties of the target tissue displacement that may be determined and related to tissue properties include: …. changes in Fourier or wavelett representations of the acoustic scatter signal associated with the displacement…." – it is known to one having ordinary skill in the art that Fourier representations include a frequency response);
Mourad discloses using Intercranial Pressure to determine physiological parameters ([0057]: “Various physiological parameters of patient 12 may be extracted from intracranial pressure sensed by pressure sensors 25, 27.”) 
Mourad discloses using Intercranial Pressure (ICP) to determine physiological parameters ([0057]: “Various physiological parameters of patient 12 may be extracted from intracranial pressure sensed by pressure sensors 25, 27”). 
Mourad does not teach specifically determining the presence of a tumor. 
However, Johnson, in the same field of ICP detection, discloses determining, from the acquired data, presence of a tumor within the brain of the person (Johnson – [0012]: “It is known that increases in intracranial pressure are normally buffered by the displacement of blood and cerebrospinal fluid from the cranium when there is an increase in intracranial volume, such as from edema, infectious process, tumor growth, bleeding or the like”). 
As Mourad teaches using ICP detection to determine physiological parameters ([0057]:“Various physiological parameters of patient 12 may be extracted from intracranial pressure sensed by pressure sensors 25, 27”) and Johnson discloses using ICP for the detection of tumor growth ([0012]: “It is known that increases in intracranial pressure are normally buffered by the displacement of blood and cerebrospinal fluid from the cranium when there is an increase in intracranial volume, such as from edema, infectious process, tumor growth, bleeding or the like”). It would have been obvious to one of ordinary skill, before the art at the time of the effective filing date, to modify Mourad with Johnson such that the physiological parameter determined is a tumor in order to monitor the progression of cancer growth using a non-invasive means.

Regarding claim 14, wherein determining the presence of the tumor includes providing the acquired data to a machine learning model trained to predict the presence of a tumor within the brain of the person ([0062]: “…non-linear empirical analytical methods such as the use of Hidden Markov Models, Support Vector Machines, Artificial Neural Networks, cellular automata and non-linear filters, as well as non-linear numerical methods” – Mourad teaches the use of Machine learning for analysis and the combination of Mourad with Johnson allows for the predication of the presence of the tumor).
It would have been obvious to one of ordinary skill, before the art at the time of the effective filing date, to use machine learning in order to measure ICP as taught in Mourad and the use of tumor growth detection using ICP as taught Johnson to more provide for a faster and more accurate analysis of tumor growth.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mourad et al. in view of Johnson, and further in view of Zhao et al (US 20210000436 A1).
Regarding claim 2, Mourad in view of Johnson teaches the method of claim 1, substantially as claimed. 
Mourad in view of Johnson does not teach determining a location of the tumor based on the acquired data.
However, Zhao teaches determining a location of a tumor based on data ([0338]: “The present invention with scatter free 2D flat panel imaging method replace neurological CT scans are used to diagnose and monitor disease condition and therapeutic response of the brain and spine” … [0341]: “Pinpoint the location of tumor, infection or blood clot, bleed in the brain). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Mourad to use the teachings of Zhao of pinpointing the location of the tumor in order to make sure that treatment is directed to the correct location. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mourad et al. in view of Johnson, and further in view of Wolinsky et al (US 20020045921 A1).
Regarding claim 9, Mourad in view of Johnson teach the system of claim 7, but does not teach the device is implantable within the skull of the person.
However, Wolinsky, in the same field of pressure sensors, teaches a device is implantable within the skull of the person (Abstract: “An implant includes a pressure sensor, a controller for acquiring pressure data from the sensor…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Mourad to be implantable as taught by Wolinsky as implantable devices used to monitor one or more physiological conditions are known in the art and provide therapeutic functions are known in the art (Paragraph 3 of Wolinsky) and the small and implantable nature allows for the device to track pressure in multiple locations of the skull that may be harder to reach with a non-implantable device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793